—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated November 24, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint, as the plaintiff was only able to speculate as to the cause of her fall (see, Zuckerman v City of New York, 49 NY2d 557, 562; Roff v Trump Castle Assocs., 243 AD2d 698; Garvin v Rosenberg, 204 AD2d 388).
The plaintiff’s remaining arguments are without merit. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.